Citation Nr: 0612990	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-24 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to November 10, 2002, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, C. A., and G. S.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  He died in September 1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
the cause of the veteran's death effective from November 10, 
2003.  In the June 2004 statement of the case, the RO 
indicated that the effective date was November 10, 2002, one 
year prior to the initially assigned effective date.  In 
March 2006, the appellant testified at a Travel Board 
hearing.


FINDINGS OF FACT

1.  An original claim for compensation, which included a 
claim for service connection for the cause of the veteran's 
death, was first received at the RO on November 10, 2003.

2.  In an April 2004 rating decision, the RO granted 
entitlement to service connection for the cause of the 
veteran's death, effective November 10, 2003, the date of 
claim.

3.  In a June 2004 statement of the case, the RO assigned an 
earlier effective date of November 10, 2002, one year prior 
to the date of claim, for service connection for the cause of 
the veteran's death.  


CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
November 10, 2002, for the award of service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 
3.114(a)(3) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the appellant 
was provided with notice of the type of information and 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death in a February 
2004 letter from the RO.  However, the February 2004 letter 
did not provide notice of the type of evidence necessary to 
establish an effective date should the appellant's claim for 
service connection for the cause of the veteran's death be 
granted.  In an April 2004 rating decision, the RO granted 
service connection for the cause of the veteran's death; and 
the issue on appeal concerns the appellant's claim of 
entitlement to an earlier effective date for the award of 
dependency and indemnity compensation (DIC) based on the 
service connection award. 

Even though the February 2004 letter did not include adequate 
notice of what was needed to establish an effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this regard, the 
Board observes that the February 2004 VCAA notice was 
properly tailored to the application for the original request 
for service-connected DIC benefits.  As stated above, the RO 
awarded service connection for the cause of the veteran's 
death in the April 2004 rating decision effective from 
November 10, 2003; that award was later made retroactive to 
November 10, 2002 (one year prior to the date of the claim), 
in June 2004.   Therefore, the February 2004 letter served 
its purposes in that it provided section 5103(a) notice to 
the appellant; and its application is no longer required 
because the original claim has been "substantiated."  See 
Dingess v. Nicholson, No. 01-1917, slip op. at 19 (U.S. Vet. 
App. March 3, 2006) (Hartman, No. O2-1506).   

In the appellant's May 2004 notice of disagreement (NOD), she 
took issue with the effective date assigned for the payment 
of DIC benefits.  Therefore, VA was required under 
38 U.S.C.A. §§ 5103A and 7105(d) to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  As in the instant case, a claimant 
may disagree with the effective date by filing an NOD.   
Under 38 U.S.C.A. § 7105, "where the claimant...files [a 
timely NOD] with the decision of the [RO], the [RO] will take 
such development or review action as it deems proper under 
the provisions of regulations not inconsistent with this 
title.   If such action does not resolve the disagreement... 
the [RO] shall prepare a [SOC]."  38 U.S.C.A. § 7105(d)(1).  

In response to the appellant's NOD, the RO properly issued a 
June 2004 SOC which contained the pertinent criteria for 
establishing an earlier effective date, the new issue.  The 
SOC included: (1) a summary of the evidence in the case 
pertinent to the issue with which disagreement has been 
expressed; (2) a citation to pertinent laws and regulations 
and a discussion of how such laws and regulations affected 
the agency's decision; and (3) the decision on the issue and 
a summary of the reasons for such decision.  The Board 
specifically notes the SOC set forth the relevant legal 
criteria necessary to establish an earlier effective date.  
In a letter accompanying the June 2004 SOC, the appellant was 
notified how to complete her appeal of the decision on her 
claim.   Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b), and 
continued to assist the appellant under section 5103A, by 
informing her of what was necessary to achieve an earlier 
effective date for DIC benefits.  Dingess, slip op at. 23-
24.  

In addition, the Board observes that the appellant received a 
second VCAA notice in June August 2005 in regards to her 
claim for an earlier effective date.  In response, the 
appellant submitted additional statements and was afforded a 
personal hearing in March 2005.  

Even though the appellant did not receive a specific VCAA 
notice regarding her request for an earlier effective date 
prior to April 2004, the Board finds no prejudice to the 
appellant in light of the fact that the appellant submitted 
additional information subsequent to that date regarding her 
claim, was afforded a personal hearing in this matter, and 
was provided such information in the April 2004 notice 
letter, in the June 2004 SOC, and in the August 2005 letter.  
Based upon this evidence, the Board finds that the appellant 
has been informed of what was necessary to achieve an earlier 
effective date for DIC benefits. Under these circumstances, 
the Board finds that any inadequacies or deficiencies in the 
initial VCAA notice result in no prejudice to the appellant.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board observes that the appellant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of his appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Moreover, the essential fairness 
of the adjudication was not affected.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, the issue of an earlier 
effective date relates to evidence already contained in the 
claims file.  NO additional evidence has been identified or 
appears missing.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The appellant has been awarded service connection for the 
cause of the veteran's death, effective November 10, 2002.  
She contends that the effective date should be in 1993 when 
the regulations changed regarding heart disease and prisoners 
of war.  

The Board notes that a liberalizing law amended 38 C.F.R. § 
3.309(c) by adding a note at the end stating that the term 
"beriberi heart disease" includes ischemic heart disease in 
a former prisoner-of-war who had experienced localized edema 
during captivity.  This liberalizing law became effective on 
August 24, 1993.

The record reflects that the appellant first filed a claim 
for service connection for the cause of the veteran's death 
on November 10, 2003.  There is no application prior to that 
date.  She was granted service connection for the cause of 
the veteran's death based on the liberalizing law.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.  In cases involving service connection for 
the cause of the veteran's death, the effective date is the 
first day of the month in which the veteran's death occurred 
if a claim is received within one year after the date of 
death; otherwise, the effective date is the date that the 
claim is received.  See 38 C.F.R. § 3.400(c)(2).

As noted, the initial claim for service connection for the 
cause of the veteran's death was received on November 10, 
2003.  There was no earlier claim, however, the appellant 
asserts that an earlier effective date is warranted and 
should be retroactive to 1993 based on the liberalizing 
regulation.  

If a claimant requests review of a claim within one year from 
the effective date of a liberalizing regulation, benefits may 
be authorized from the effective date of the liberalizing 
provisions.  See 38 C.F.R. § 3.114(a)(1).  If a claimant 
requests review of his/her claim more than one year from the 
effective date of the liberalizing regulation, benefits may 
be authorized only for a period of one year prior to the date 
of receipt of such request.  See 38 C.F.R. § 3.114(a)(3).  In 
the present case, entitlement service connection for the 
cause of the veteran's death was granted pursuant to the 
liberalizing law which amended 38 C.F.R. § 3.309(c).  As 
noted, this liberalizing law became effective on August 24, 
1993, and the appellant's claim was received in 
November 2003, which is more than one year later.  

The RO has assigned an effective date of November 10, 2002, 
which is consistent with 38 C.F.R. § 3.114(a)(3) as the 
appellant's claim was received more than one year after the 
August 24, 1993, effective date of the liberalizing law.  
Although the appellant seeks an effective date of 1993, she 
did not submit a claim in 1993 nor did she request a review 
of her claim for service connection for the cause of the 
veteran's death before November 2003.  In light of the 
applicable law and regulations, the assignment of an 
effective date prior to November 10, 2002, is not warranted 
in this case.

During her personal hearing, the appellant contended that she 
was given bad advice by a county service officer in 1990.  
However, the Court  has held that even where VA provides 
inaccurate information regarding entitlement to benefits, 
"the remedy for such an alleged obligation cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met."  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  Erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Moreover, with regard to an employee of 
a service organization or an employee of the state or county, 
VA is not responsible for the errors, misunderstandings or 
advice of the agent of a claimant, or of the other such 
employees.  The appellant also contended that she was not 
provided information by VA regarding the change in VA 
regulation.  To the extent practicable, VA does make every 
effort to identify and notify claimants of the potential 
entitlement to benefits.  In any event, the Court has held 
that VA is under no legal obligation to personally notify 
every potential claimant of her possible entitlement to VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).

The Board recognizes the veteran's service and his prisoner 
of war status.  Unfortunately, there is no basis under VA law 
and regulations for an earlier effective date in this case.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to November 10, 2002, for the grant 
of service connection for the cause of the veteran's death is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


